DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 04 May 2021.  Claims 1-20 are examined.

Drawings
Figure 1-2 and 5 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a control system that is configured to control the temperature of the air flow directed into the fuel cell stack from the pre-burner system, by controlling flow rates of fuel and/or air stream directed into the pre-burner system”, (ll. 1-4) of claims 12 and 20, and the “closely coupled within the engine assembly” of claim 5, ll. 2-3 of the claim, must be shown in detail, or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3, 6, 11, 17, and 19 are objected to because of the following informalities:  
Regarding Claim 2 & 17:
The recitation “direct a portion of air into the pre-burner system” (l. 3) is believed to be in error for – direct a portion of the air flow into the pre-burner system –.
Regarding Claim 3, 6, & 19:
The recitation “a temperature of the portion of air directed into the pre-burner system” (ll. 3-4 in claim 3; ll. 4-5 in claims 6 & 19) is believed to be in error for – a temperature of the portion of the air flow directed into the pre-burner system –.
Regarding Claim 11:
The recitation “turbine connected downstream to the combustor” (ll. 1-2) is believed to be in error for – turbine connected downstream of the combustor –.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 5, there is no  disclosure to convey to one of ordinary skill in the art that at the time of the filing, the inventor possessed the elements of claim 4 “closely coupled within the engine assembly”. Claim 6 is rejected subject to its dependency on claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro 2019/0136761 in view of Widener 2013/0061598. 
Regarding Claim 1, Shapiro teaches an engine assembly (Fig. 1) comprising: 
(a) a combustor 106; 
(b) a fuel cell stack 108 integrated (integrated) with the combustor 106, the fuel cell stack 108 configured to direct fuel and air exhaust (fuel and air exhaust) from the fuel cell stack 108 into the combustor ([0004; 0027]; Fig. 1); 
the combustor 106 is configured to combust the fuel and air exhaust (fuel and air exhaust) from the fuel cell stack 108 into one or more gaseous combustion products (combusted fuel and air mixture) that drive a downstream turbine 112 ([0027]; Fig. 1).
Shapiro does not teach (c) a pre-burner system fluidly connected to the fuel cell stack, the pre-burner system being configured to control a temperature of an air flow directed into the fuel cell stack,
Widener teaches
(c) a pre-burner system 40 fluidly connected to a combustor 20 the fuel cell stack, the pre-burner system 40 being configured to control a temperature of an air flow (preheat the working fluid) directed into the combustor 20 ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Shapiro with Widener’s pre-burner system 40 arranged in the plenum outside the combustor 106 and have it been fluidly connected to the fuel cell stack 108, in order to increase the reaction rates of combustion gases in the main combustor (Widener; [0016]).
Shapiro in view of Widener does not teach a pre-burner system fluidly connected to the fuel cell stack, the pre-burner system being configured to control a temperature of an air flow directed into the fuel cell stack.
However, Shapiro in view of Widener teaches an engine assembly comprising Shapiro’s combustor 106, fuel cell stack 108 integrated (integrated) with the combustor 106; and Widener’s pre-burner system 40 arranged inside the annular plenum 36 outside Shapiro’s fuel cell stack 108, fluidly connected to the fuel cell stack 108; the pre-burner system 40 controls a temperature of an air flow directed into the fuel cell stack 108.
Regarding Claim 2, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1.  However, Shapiro in view of Widener, as discussed so far, does not teach a compressor that is fluidly connected upstream of (i) the combustor and (ii) the pre-burner system, the compressor is configured to direct a portion of air into the pre-burner system.
Widener further teaches 
a compressor (compressor) that is fluidly connected upstream of (i) the combustor 20 and (ii) the pre-burner system 40 (Fig. 3), the compressor (compressor) is configured to direct a portion of air (working fluid) into the pre-burner system 40 ([0016; 0027]; Figs. 1 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the engine assembly of Shapiro in view of Widener and have Widener’s pre-burner system 40 arranged downstream of Widener’s compressor 104 and upstream of the combustor 106, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 3, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 2.  However, Shapiro in view of Widener, as discussed so far, does not teach a fuel source that provides fuel and is fluidly connected to the pre-burner system, a portion of the fuel is directed from the fuel source to the pre-burner system to raise a temperature of the portion of air directed into the pre-burner system from the compressor.
Widener further teaches 
a fuel source (implicit) that provides fuel (fuel via passage 58) and is fluidly connected to the pre-burner system 40 ([0024]; Fig. 1), 
a portion of the fuel (fuel directed from main fuel passage in Fig. 1 into passage 58) is directed (via passage 58) from the fuel source (implicit) to the pre-burner system 40 to raise a temperature of the portion of air (increase the temperature of the working fluid) directed into the pre-burner system 40 from the compressor (compressor) ([0016; 0027]; Figs. 1 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel manifold of Shapiro in view of Widener and have a portion of the fuel (fuel directed from main fuel passage in Fig. 1 into passage 58) is directed (via passage 58) from the fuel source (implicit) to the pre-burner system 40 to raise a temperature of the portion of air (increase the temperature of the working fluid) directed into the pre-burner system 40 from the compressor (compressor), as taught by Widener, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 10, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1, and Shapiro further teaches
an engine case (implicit) that encases the combustor 106, and the fuel cell stack 108 (Fig. 108).
Shapiro in view of Widener, as discussed so far, does not teach an engine case that encases the combustor, and the pre-burner system.
Widener further teaches
an engine case 34 that encases the combustor 20, and the pre-burner system 40 ([0019-0020]; Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the engine assembly of Shapiro in view of Widener and include Widener’s pre-burner system 40 arranged inside Shapiro’s engine case, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 11, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1, and Shapiro further teaches
the downstream turbine 112 connected downstream to the combustor 106 (Fig.1).
Regarding Claim 13, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1, and Shapiro further teaches
the fuel cell stack is at least one of 
(i) circumferentially surrounding (circumferentially extending around) the combustor 106 ([0004; 0019]; Figs. 1-3) 
and (ii) axially coupled to the combustor 106 (Figs. 1-3).
Regarding Claim 14, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1, and Shapiro further teaches
the fuel cell stack 108 is integrated (integrated) within at least one of an inner liner (inner liner) and an outer liner(outer liner) of the combustor 106) ([0004, 0018, 0020, 0025]; Fig. 1).
Regarding Claim 15, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1, and Shapiro further teaches
the fuel cell stack 108 is a solid oxide fuel cell stack (solid oxide fuel cells) ([0018, 0033]).

Claims 4-7, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Widener, and further in view of Brantley 2009/0214910.
Regarding Claim 4, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1.  However, Shapiro in view of Widener, does not teach a catalytic partial oxidation convertor that is fluidly connected to the fuel cell stack, the catalytic partial oxidation convertor is configured to develop a hydrogen rich fuel stream to be directed into the fuel cell stack.
Brantley teaches 
a catalytic partial oxidation convertor 32 that is fluidly connected to the fuel cell stack 20 (Fig. 1), 
the catalytic partial oxidation convertor 32 is configured to develop a hydrogen rich fuel stream H2 to be directed into the fuel cell stack 20 ([0030-0033]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Shapiro in view of Widener and include Brantley’s catalytic partial oxidation convertor 32 and arrange it on Shapiro’s fuel manifold that fluidly connects to the fuel cell 108, in order for the hydrogen fuel to be used by the fuel cell to generate electrical energy (Brantley; [0035]).   
Regarding Claim 5, Shapiro in view of Widener and Brantley teaches the invention as claimed and as discussed above for claim 4.  However, Shapiro in view of Widener and Brantley, as discussed so far, does not teach the catalytic partial oxidation convertor, the pre-burner system, and the fuel cell stack are closely coupled within the engine assembly.
However, Shapiro in view of Widener and Brantley teaches an engine assembly comprising Shapiro’s combustor 106, fuel cell stack 108 integrated (integrated) with the combustor 106, Widener’s  pre-burner system 40 arranged inside the annular plenum 36 outside Shapiro’s fuel cell stack 108 and combustor 106, fluidly connected to the fuel cell stack 108, and Brantley’s catalytic partial oxidation convertor 32 arranged inside the engine assembly, therefore having the above elements closely coupled within the engine assembly. This rejection is subject to the drawings objection and claim rejections under 35 USC 112a above.
Regarding Claim 6, Shapiro in view of Widener and Brantley teaches the invention as claimed and as discussed above for claim 5.  However, Shapiro in view of Widener and Brantley, as discussed so far, does not teach a fuel source that provides fuel and is fluidly connected to the pre-burner system and the catalytic partial oxidation convertor, (i) a first portion of the fuel is directed from the fuel source to the pre-burner system to raise a temperature of a portion of air directed into the pre-burner system from a compressor and (ii) a second portion of the fuel is directed from the fuel source to the catalytic partial oxidation convertor for developing the hydrogen rich fuel stream.
Widener further teaches 
a fuel source (implicit) that provides fuel (fuel via passage 58) and is fluidly connected to the pre-burner system 40 ([0024]; Fig. 1), 
(i) a first portion of the fuel (fuel directed from main fuel passage in Fig. 1 into passage 58) is directed (via passage 58) from the fuel source (implicit) to the pre-burner system 40 to raise a temperature of a portion of air (increase the temperature of the working fluid) directed into the pre-burner system 40 from a compressor (compressor) ([0016; 0027]; Figs. 1 & 3).
 and (ii) a second portion of the fuel (fuel directed from main fuel passage in Fig. 1 into combustor 20) is directed from the fuel source (implicit) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel manifold of Shapiro in view of Widener and Brantley and include a first portion of the fuel (fuel directed from main fuel passage in Fig. 1 into passage 58) is directed (via passage 58) from the fuel source (implicit) (fuel diverted from the main fuel line) to the pre-burner system 40 to raise a temperature of a portion of air (increase the temperature of the working fluid) directed into the pre-burner system 40 from the compressor (compressor), as taught by Widener, for the same reason as discussed in rejection of claim 1 above.
Shapiro in view of Widener and Brantley, as discussed so far, does not teach a fuel source that provides fuel and is fluidly connected to the pre-burner system and the catalytic partial oxidation convertor, and (ii) a second portion of the fuel is directed from the fuel source to the catalytic partial oxidation convertor for developing the hydrogen rich fuel stream.
Brantley further teaches 
a fuel source 16 that provides fuel (via path 17) and is fluidly connected to a catalytic partial oxidation convertor 32 (Fig. 1), 
and (ii) a second portion of the fuel (portion flowing into element 32 and not the portion flowing into element 30) is directed from the fuel source 16 to the catalytic partial oxidation convertor 32 for developing the hydrogen rich fuel stream H2 ([0030-0033]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Shapiro in view of Widener and Brantley and include Brantley’s catalytic partial oxidation convertor 32 arranged on Shapiro’s fuel manifold that fluidly connects to the fuel cell 108, for the same reason as discussed in rejection of claim 4 above.
Shapiro in view of Widener and Brantley does not explicitly teach a fuel source that provides fuel and is fluidly connected to the pre-burner system and the catalytic partial oxidation convertor, (i) a first portion of the fuel is directed from the fuel source to the pre-burner system to raise a temperature of a portion of air directed into the pre-burner system from a compressor and (ii) a second portion of the fuel is directed from the fuel source to the catalytic partial oxidation convertor for developing the hydrogen rich fuel stream.
However, Shapiro in view of Widener and Brantley, teaches an engine assembly comprising Shapiro’s combustor 106, fuel cell stack 108 integrated (integrated) with the combustor 106, Widener’s  pre-burner system 40 arranged inside the annular plenum 36 outside Shapiro’s fuel cell stack 108 and combustor 106, fluidly connected to the fuel cell stack 108, and Brantley’s catalytic partial oxidation convertor 32 arranged inside the engine assembly and arranged on Shapiro’s fuel manifold fluidly connected to the fuel cell 108.  Shapiro in view of Widener and Brantley’s system comprises a fuel source (implicit) that provides fuel (fuel via passage 58) split from Shapiro’s fuel manifold and is fluidly connected to the pre-burner system 40 and Brantley’s catalytic partial oxidation 
convertor 32, (i) a first portion of the fuel (fuel directed from main fuel passage in Fig. 1 into passage 58) is directed (via passage 58) from the fuel source (implicit) to the pre-burner system 40 to raise a temperature of a portion of air (increase the temperature of the working fluid) directed into the pre-burner system 40 from a compressor (compressor) and (ii) a second portion of the fuel (portion flowing into element 32 and not the portion flowing into element 30) is directed from the fuel source 16 to the catalytic partial oxidation convertor 32 for developing the hydrogen rich fuel stream H2.
Regarding Claim 7, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1.  However, Shapiro in view of Widener, does not teach a hydrogen fuel source that provides a hydrogen fuel stream into the fuel cell stack.
Brantley teaches 
a hydrogen fuel source 16 that provides a hydrogen fuel stream H2 into the fuel cell stack 20 ([0005-0006]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel source of Shapiro in view of Widener and include Brantley’s a hydrogen fuel source 16 that provides a hydrogen fuel stream H2 into the fuel cell stack 20, for the same reason as discussed in rejection of claim 4 above.
Regarding Claim 16, Shapiro teaches an engine assembly (Fig. 1) comprising: 
(a) a combustor 106; 
(b) a fuel cell stack 108 integrated (integrated) with the combustor 106, the fuel cell stack 108 configured to direct fuel and air exhaust (fuel and air exhaust) from the fuel cell stack 108 into the combustor ([0004; 0027]; Fig. 1); 
the combustor 106 is configured to combust the fuel and air exhaust (fuel and air exhaust) from the fuel cell stack 108 into one or more gaseous combustion products (combusted fuel and air mixture) that drive a downstream turbine 112 ([0027]; Fig. 1).














































Shapiro does not teach (c) a pre-burner system fluidly connected to the fuel cell stack, the pre-burner system being configured to control a temperature of an air flow directed into the fuel cell stack, and (d) a catalytic partial oxidation convertor that is fluidly connected to the fuel cell stack, the catalytic partial oxidation convertor is configured to develop a hydrogen rich fuel stream to be directed into the fuel cell stack.
Widener teaches
(c) a pre-burner system 40 fluidly connected to a combustor 20 the fuel cell stack, the pre-burner system 40 being configured to control a temperature of an air flow (preheat the working fluid) directed into the combustor 20 ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Shapiro with Widener’s pre-burner system 40 arranged in the plenum outside the combustor 106 and have it been fluidly connected to the fuel cell stack 108, for the same reason as discussed in rejection of claim 1 above.
Shapiro in view of Widener does not teach a pre-burner system fluidly connected to the fuel cell stack, the pre-burner system being configured to control a temperature of an air flow directed into the fuel cell stack, and (d) a catalytic partial oxidation convertor that is fluidly connected to the fuel cell stack, the catalytic partial oxidation convertor is configured to develop a hydrogen rich fuel stream to be directed into the fuel cell stack.
Brantley teaches 
a catalytic partial oxidation convertor 32 that is fluidly connected to the fuel cell stack 20 (Fig. 1), 
the catalytic partial oxidation convertor 32 is configured to develop a hydrogen rich fuel stream H2 to be directed into the fuel cell stack 20 ([0030-0033]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Shapiro in view of Widener and include Brantley’s catalytic partial oxidation convertor 32 and arrange it on Shapiro’s fuel manifold that fluidly connects to the fuel cell 108, for the same reason as discussed in rejection of claim 4 above.
Shapiro in view of Widener and Brantley does not teach a pre-burner system fluidly connected to the fuel cell stack, the pre-burner system being configured to control a temperature of an air flow directed into the fuel cell stack.
However, Shapiro in view of Widener and Brantley teaches an engine assembly comprising Shapiro’s combustor 106, fuel cell stack 108 integrated (integrated) with the combustor 106; and Brantley’s catalytic partial oxidation convertor 32 arranged on Shapiro’s fuel manifold that fluidly connects to the fuel cell 108.  Widener’s pre-burner system 40 is arranged inside the annular plenum 36 outside Shapiro’s fuel cell stack 108, and is fluidly connected to the fuel cell stack 108, the pre-burner system 40 controls a temperature of an air flow directed into the fuel cell stack 108.
Regarding Claim 17, Shapiro in view of Widener and Brantley teaches the invention as claimed and as discussed above for claim 16.  However, Shapiro in view of Widener and Brantley, as discussed so far, does not teach a compressor that is fluidly connected upstream of (i) the combustor and (ii) the pre-burner system, the compressor is configured to direct a portion of air into the pre-burner system.
Widener further teaches 
a compressor (compressor) that is fluidly connected upstream of (i) the combustor 20 and (ii) the pre-burner system 40 (Fig. 3), the compressor (compressor) is configured to direct a portion of air (working fluid) into the pre-burner system 40 ([0016; 0027]; Figs. 1 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the engine assembly of Shapiro in view of Widener and Brantley and have Widener’s pre-burner system 40 arranged downstream of Widener’s compressor 104 and upstream of the combustor 106, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 19, Shapiro in view of Widener and Brantley teaches the invention as claimed and as discussed above for claim 16  However, Shapiro in view of Widener and Brantley, as discussed so far, does not teach a fuel source that provides fuel and is fluidly connected to the pre-burner system and the catalytic partial oxidation convertor, (i) a first portion of the fuel is directed from the fuel source to the pre-burner system to raise a temperature of a portion of air directed into the pre-burner system from a compressor and (ii) a second portion of the fuel is directed from the fuel source to the catalytic partial oxidation convertor for developing the hydrogen rich fuel stream.
Widener further teaches 
a fuel source (implicit) that provides fuel (fuel via passage 58) and is fluidly connected to the pre-burner system 40 ([0024]; Fig. 1), 
(i) a first portion of the fuel (fuel directed from main fuel passage in Fig. 1 into passage 58) is directed (via passage 58) from the fuel source (implicit) to the pre-burner system 40 to raise a temperature of a portion of air (increase the temperature of the working fluid) directed into the pre-burner system 40 from a compressor (compressor) ([0016; 0027]; Figs. 1 & 3).
 and (ii) a second portion of the fuel (fuel directed from main fuel passage in Fig. 1 into combustor 20) is directed from the fuel source (implicit) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel manifold of Shapiro in view of Widener and Brantley and include a first portion of the fuel (fuel directed from main fuel passage in Fig. 1 into passage 58) is directed (via passage 58) from the fuel source (implicit) (fuel diverted from the main fuel line) to the pre-burner system 40 to raise a temperature of a portion of air (increase the temperature of the working fluid) directed into the pre-burner system 40 from the compressor (compressor), as taught by Widener, for the same reason as discussed in rejection of claim 1 above.
Shapiro in view of Widener and Brantley, as discussed so far, does not teach a fuel source that provides fuel and is fluidly connected to the pre-burner system and the catalytic partial oxidation convertor, and (ii) a second portion of the fuel is directed from the fuel source to the catalytic partial oxidation convertor for developing the hydrogen rich fuel stream.
Brantley further teaches 
a fuel source 16 that provides fuel (via path 17) and is fluidly connected to a catalytic partial oxidation convertor 32 (Fig. 1), 
and (ii) a second portion of the fuel (portion flowing into element 32 and not the portion flowing into element 30) is directed from the fuel source 16 to the catalytic partial oxidation convertor 32 for developing the hydrogen rich fuel stream H2 ([0030-0033]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Shapiro in view of Widener and Brantley and include Brantley’s catalytic partial oxidation convertor 32 arranged on Shapiro’s fuel manifold that fluidly connects to the fuel cell 108, for the same reason as discussed in rejection of claim 4 above.
Shapiro in view of Widener and Brantley does not explicitly teach a fuel source that provides fuel and is fluidly connected to the pre-burner system and the catalytic partial oxidation convertor, (i) a first portion of the fuel is directed from the fuel source to the pre-burner system to raise a temperature of a portion of air directed into the pre-burner system from a compressor and (ii) a second portion of the fuel is directed from the fuel source to the catalytic partial oxidation convertor for developing the hydrogen rich fuel stream.
However, Shapiro in view of Widener and Brantley, teaches an engine assembly comprising Shapiro’s combustor 106, fuel cell stack 108 integrated (integrated) with the combustor 106, Widener’s  pre-burner system 40 arranged inside the annular plenum 36 outside Shapiro’s fuel cell stack 108 and combustor 106, fluidly connected to the fuel cell stack 108, and Brantley’s catalytic partial oxidation convertor 32 arranged inside the engine assembly and arranged on Shapiro’s fuel manifold fluidly connected to the fuel cell 108.  Shapiro in view of Widener and Brantley’s system comprises a fuel source (implicit) that provides fuel (fuel via passage 58) split from Shapiro’s fuel manifold and is fluidly connected to the pre-burner system 40 and Brantley’s catalytic partial oxidation convertor 32, 
(i) a first portion of the fuel (fuel directed from main fuel passage in Fig. 1 into passage 58) is directed (via passage 58) from the fuel source (implicit) to the pre-burner system 40 to raise a temperature of a portion of air (increase the temperature of the working fluid) directed into the pre-burner system 40 from a compressor (compressor) and (ii) a second portion of the fuel (portion flowing into element 32 and not the portion flowing into element 30) is directed from the fuel source 16 to the catalytic partial oxidation convertor 32 for developing the hydrogen rich fuel stream H2.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Widener, as applied to claim 1, and further in view of Joshi 2010/0077726.
Regarding Claim 8, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1.  However, Shapiro in view of Widener, does not teach the temperature of the air flow being directed into the fuel cell stack from the pre-burner system is from 500°C to 1000°C.
Joshi teaches 
the temperature of the air flow (temperature of the fluid) being directed into the combustor 109 from the pre-burner system 105 is from 500°C to 1000°C (approximately 700°C) ([0020]; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the pre-burner system 40 of Shapiro in view of Widener and include Joshi’s pre-burner system 105 that raises the temperature of the air flow (temperature of the fluid) being directed into the combustor 109 from 500°C to 1000°C (approximately 700°C), in order to help vaporization of the fuel used inside the combustion chamber (Joshi; [0019], ll. 12-16).   
Shapiro in view of Widener, and Joshi, does not explicitly teach the temperature of the air flow being directed into the fuel cell stack from the pre-burner system is from 500°C to 1000°C.
However, Shapiro in view of Widener, and Joshi, teaches an engine assembly comprising Shapiro’s combustor 106, fuel cell stack 108 integrated (integrated) with the combustor 106, and Widener’s pre-burner system 40 arranged inside the annular plenum 36 outside Shapiro’s fuel cell stack 108 and combustor 106, fluidly connected to the fuel cell stack 108, raises the temperature of the air flow (temperature of the fluid) being directed into Shapiro’s fuel cell stack 108 from 500°C to 1000°C (approximately 700°C), as taught by Joshi.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Widener, as applied to claim 1, and further in view of Tentorio 2019/0170355.
Regarding Claim 9, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1.  However, Shapiro in view of Widener, does not teach the combustor further comprises one or more pilot/main fuel nozzles being configured to combust the fuel and air exhaust 
directed into the combustor from the fuel cell stack into the one or more gaseous combustion products.
Tentorio teaches 
the combustor further comprises one or more pilot/main fuel nozzles 54, 56 (pilot air-blast fuel injector 54, main air-blast fuel injector 56) being configured to combust the fuel and air (fuel and air mixture) directed into the combustor 15 into the one or more gaseous combustion products (hot combustion products) ([0087; 0089; 0091-92]; Figs. 1 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combustor 106 of Shapiro in view of Widener and include Tentorio’s one or more pilot/main fuel nozzles 54, 56 (pilot air-blast fuel injector 54, main air-blast fuel injector 56) being configured to combust the fuel and air (fuel and air mixture) directed into the combustor 15 into the one or more gaseous combustion products (hot combustion products), in order to produce hot combustion products for providing additional propulsive thrust (Tentorio; [0089]).   
Shapiro in view of Widener and Tentorio, does not explicitly teach the combustor further comprises one or more pilot/main fuel nozzles being configured to combust the fuel and air exhaust 
directed into the combustor from the fuel cell stack into the one or more gaseous combustion products.
However, Shapiro in view of Widener and Tentorio, teaches an engine assembly comprising Shapiro’s combustor 106, fuel cell stack 108 integrated (integrated) with the combustor 106, and the combustor having one or more Tentorio’s pilot/main fuel nozzles 54, 56 (pilot air-blast fuel injector 54, main air-blast fuel injector 56) configured to combust the fuel and air exhaust directed into the combustor 106 from the fuel cell stack 108 directed into the combustor 106 into the one or more gaseous combustion products (hot combustion products).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Widener, as applied to claim 1, and further in view of Kurosaka 2013/0025254, and even further in view of Greeb 6095793.
Regarding Claim 12, Shapiro in view of Widener teaches the invention as claimed and as discussed above for claim 1, and Shapiro further teaches
a control system (controller) controlling flow rates of fuel and  (via valves) into the fuel cell stack 108 ([0030]).
Shapiro in view of Widener, does not teach a control system that is configured to control the temperature of the air flow directed into the fuel cell stack from the pre-burner system, by controlling flow rates of fuel and/or air stream directed into the pre-burner system, to at least one of (i) an operating point of the fuel cell stack, (ii) up to 200°C less than the operating point of the fuel cell stack, and (iii) up to 200°C more than the operating point of the fuel cell stack.
Kurosaka teaches  (Figs. 1-3)
a control system 6a that is configured to control the temperature (temperature t1) of the air flow (passage 8) directed into the combustor 21 from the pre-burner system 7, by controlling flow rates of fuel (via control valve 25) and/or air stream (via control valve 9) directed into the pre-burner system 7 ([0024], ll. 1-6; [0025], ll. 1-11; [0029]; Figs. 1-3).
Greeb teaches 
a control system 34 that controls flow rates of fuel (fuel) (via valves 42, 42’) directed into the pre-burner system (at least one pre-burner (not shown)), to at least one of (i) an operating point (operating temperature of the combustor) of the combustor 32, (ii) up to 200°C less than the operating point of the fuel cell stack, and (iii) up to 200°C more than the operating point of the fuel cell stack (Col. 11, ll. 22-35 and Col. 14, ll. 21-30; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system (controller) of Shapiro in view of Widener and include Kurosaka’s control system 6a that is configured to control the temperature (temperature t1) of the air flow (passage 8) directed into the combustor 21 from the pre-burner system 7, by controlling flow rates of fuel (via control valve 25) directed into the pre-burner system 7, to at least one of (i) an operating point (operating temperature) of Shapiro’s fuel cell stack, as taught by Greeb, in order to “ensure that this desired catalyst inlet temperature is maintained, smoothly and seamlessly as the load demand on the machine is varied” (Greeb; Col. 11, ll. 21-30).   Note, the control system 34 , as taught by Greeb, is applied for its stated and intended use of controlling the flow rates of fuel (fuel) directed into the pre-burner system so the combustor can maintain its operating inlet temperature and perform at that temperature during operations, and not its location in the prior art.



















































































Shapiro in view of Widener, Kurosaka, and Greeb does not explicitly teach a control system that is configured to control the temperature of the air flow directed into the fuel cell stack from the pre-burner system, by controlling flow rates of fuel and/or air stream directed into the pre-burner system, to at least one of (i) an operating point of the fuel cell stack.
However, Shapiro in view of Widener, Kurosaka, and Greeb, teaches an engine assembly comprising Shapiro’s combustor 106, fuel cell stack 108 integrated (integrated) with the combustor 106; and Widener’s pre-burner system 40 arranged inside the annular plenum 36 outside Shapiro’s fuel cell stack 108, fluidly connected to the fuel cell stack 108, including a control system, as taught by Kurosaka, and Greeb, that controls the temperature (temperature t1) of the air flow directed fuel cell stack 108 from the pre-burner system 40, by controlling flow rates of fuel (via control valve 25) directed into the pre-burner system 40, to at least one of (i) an operating point (operating temperature) of Shapiro’s fuel cell stack 108, as taught by Greeb.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Widener and Brantley, as applied to claim 16, and further in view of Joshi.
Regarding Claim 18, Shapiro in view of Widener and Brantley teaches the invention as claimed and as discussed above for claim 16.  However, Shapiro in view of Widener and Brantley, does not teach the temperature of the air flow being directed into the fuel cell stack from the pre-burner system is from 500°C to 1000°C.
Joshi teaches 
the temperature of the air flow (temperature of the fluid) being directed into the combustor 109 from the pre-burner system 105 is from 500°C to 1000°C (approximately 700°C) ([0020]; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the pre-burner system 40 of Shapiro in view of Widener and Brantley and include Joshi’s pre-burner system 105 that raises the temperature of the air flow (temperature of the fluid) being directed into the combustor 109 from 500°C to 1000°C (approximately 700°C), for the same reason as discussed in rejection of claim 8 above. 
However, Shapiro in view of Widener, Brantley, and Joshi, teaches an engine assembly comprising Shapiro’s combustor 106, fuel cell stack 108 integrated (integrated) with the combustor 106, Brantley’s catalytic partial oxidation convertor 32 arranged on Shapiro’s fuel manifold fluidly connected to the fuel cell 108, and Widener’s pre-burner system 40 arranged inside the annular plenum 36 outside Shapiro’s fuel cell stack 108 and combustor 106, fluidly connected to the fuel cell stack 108, raises the temperature of the air flow (temperature of the fluid) being directed into Shapiro’s fuel cell stack 108 from 500°C to 1000°C (approximately 700°C), as taught by Joshi.



























































































Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Widener and Brantley, as applied to claim 16, and further in view of Kurosaka, and even further in view of Greeb.
Regarding Claim 20, Shapiro in view of Widener and Brantley teaches the invention as claimed and as discussed above for claim 16, and Shapiro further teaches
a control system (controller) controlling flow rates of fuel and (via valves) into the fuel cell stack 108 ([0030]).
Shapiro in view of Widener and Brantley, does not teach a control system that is configured to control the temperature of the air flow directed into the fuel cell stack from the pre-burner system, by controlling flow rates of fuel and/or air stream directed into the pre-burner system, to at least one of (i) an operating point of the fuel cell stack, (ii) up to 200°C less than the operating point of the fuel cell stack, and (iii) up to 200°C more than the operating point of the fuel cell stack.
Kurosaka teaches  (Figs. 1-3)
a control system 6a that is configured to control the temperature (temperature t1) of the air flow (passage 8) directed into the combustor 21 from the pre-burner system 7, by controlling flow rates of fuel (via control valve 25) and/or air stream (via control valve 9) directed into the pre-burner system 7 ([0024], ll. 1-6; [0025], ll. 1-11; [0029]; Figs. 1-3).
Greeb teaches 
a control system 34 that controls flow rates of fuel (fuel) (via valves 42, 42’) directed into the pre-burner system (at least one pre-burner (not shown)), to at least one of (i) an operating point (operating temperature of the combustor) of the combustor 32, (ii) up to 200°C less than the operating point of the fuel cell stack, and (iii) up to 200°C more than the operating point of the fuel cell stack (Col. 11, ll. 22-35 and Col. 14, ll. 21-30; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system (controller) of Shapiro in view of Widener and Brantley and include Kurosaka’s control system 6a that is configured to control the temperature (temperature t1) of the air flow (passage 8) directed into the combustor 21 from the pre-burner system 7, by controlling flow rates of fuel (via control valve 25) directed into the pre-burner system 7, to at least one of (i) an operating point (operating temperature) of Shapiro’s fuel cell stack, as taught by Greeb, for the same reason as discussed in rejection of claim 12 above.
Shapiro in view of Widener, Brantley, Kurosaka, and Greeb does not explicitly teach a control system that is configured to control the temperature of the air flow directed into the fuel cell stack from the pre-burner system, by controlling flow rates of fuel and/or air stream directed into the pre-burner system, to at least one of (i) an operating point of the fuel cell stack.
However, Shapiro in view of Widener, Brantley, Kurosaka, and Greeb, teaches an engine assembly comprising Shapiro’s combustor 106, fuel cell stack 108 integrated (integrated) with the combustor 106; and Widener’s pre-burner system 40 arranged inside the annular plenum 36 outside Shapiro’s fuel cell stack 108, fluidly connected to the fuel cell stack 108, including a control system, as taught by Kurosaka, and Greeb, that controls the temperature (temperature t1) of the air flow directed fuel cell stack 108 from the pre-burner system 40, by controlling flow rates of fuel (via control valve 25) directed into the pre-burner system 40, to at least one of (i) an operating point (operating temperature) of Shapiro’s fuel cell stack 108, as taught by Greeb.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741